


ADDENDUM TO

SHARE PURCHASE AGREEMENT




Notwithstanding anything to the contrary contained in that Share Purchase
Agreement (“Share Agreement”) of even date by and between PacificWave Partners
Limited (the “Share Purchaser”) and Elwood Shepard (the “Seller”), Share
Purchaser and Seller agree as follows:




1.

Upon execution of the Share Agreement, the Share Purchaser shall escrow the
entire purchase price of $26,023.80 in the attorney IOLTA account of David S.
Hunt (the “Escrow Holder”) as follows:




ACCOUNT NAME:

The Hunt Law Corporation, P.C. Trust Account

66 Exchange Place, First Floor

Salt Lake City, Utah 84111




ACCOUNT NO.:

05037790-2

ABA ROUTING NO.:

124000054

BANK:

Zions Bank

Salt Lake City, Utah




2.

Upon execution of the Share Agreement, in accordance with Section 2.3 of the
Share Agreement, the Seller shall deliver to the Share Purchaser the
certificate[s] representing the Shares, duly endorsed or delivered with stock
powers appropriately executed, in either case with medallion signature
guarantee[s], in the name of the Share Purchaser. The Closing under the Share
Agreement shall have been deemed to take place upon the receipt of such share
certificate by Purchaser.  Notwithstanding anything to the contrary herein, the
Share Purchaser and Seller agree that the Escrow Holder is authorized to release
the $25,000 contemporaneously upon the receipt of the 26,023,800 shares to
Purchaser, PacificWave Partners Limited, at 468 N. Camden Drive, Suite 350,
Beverly Hills, CA 90210. The forgoing shall constitute an “instruction” to
release the Escrowed Funds per Section 3 of the Escrow Agreement.




3.

Share Purchaser and Seller hereby agree as follows with respect to the release
of the remaining escrowed $1,023.80 of the purchase price.  If (i) the Company
has, not later than June 3, 2015, completed its financial statements and
delivered all materials to its independent auditors necessary for such auditors
to commence the audit thereof, and in addition (ii) Seller has, not later than
June 30, 2015, satisfied all of the conditions set forth in Section 2.4 of the
Agreement in all material respects, then, the Escrow Holder is authorized to
release all of the escrowed funds to Seller. If the conditions set forth in
clauses (i) and (ii) of this Section 3 have not been satisfied by the dates
indicated, then Escrow Holder shall return to Share Purchaser $1,023.80 of the
amounts held in escrow (the “Liquidated Damages Amount”) as liquidated damages
and shall pay the remainder thereof to Seller.




4.

The 10-day waiting period set out in Section 2.4.5 is hereby waived and reduced
to 1 day.




5.

SHARE PURCHASER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES WHICH SHARE PURCHASER MAY SUFFER AS A RESULT
OF THE FAILUE OF ANY SUCH CONDITION DUE TO THE A CAUSE OTHER THAN A DEFAULT BY
SHARE PURCHASER.  THEREFORE SHARE PURCHASER AND SELLER DO HEREBY AGREE THAT A
REASONABLE ESTIMATE OF THE DAMAGES THAT SHARE PURCHASER WOULD SUFFER IN THE
EVENT OF A FAILUE OF SUCH A CONDITION IS AND SHALL BE, AS SHARE PURCHASER’S SOLE
AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), AN AMOUNT EQUAL TO THE
LIQUIDATED DAMAGES AMOUNT.  SAID AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES FOR THE BREACH OF THIS AGREEMENT BY SELLER, ALL OTHER CLAIMS TO DAMAGES
OR OTHER REMEDIES BEING HEREIN EXPRESSLY WAIVED BY SHARE PURCHASER.  THE PAYMENT
OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SHARE PURCHASER.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Addendum to Share Agreement
as of May 7, 2015.




SHARE PURCHASER:

PACIFICWAVE PARTNERS LIMITED




By: /s/ Henrik Rouf     

       Henrik Rouf

       Its: Managing Director




SELLER:

       ELWOOD SHEPARD




By: /s/ Elwood Shepard     






